        Case 8:20-bk-13014-MW          Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39         Desc
                                       Main Document    Page 1 of 15


          1 Roksana D. Moradi-Brovia (Bar No. 266572)
            W. Sloan Youkstetter (Bar No. 296681)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Encino, CA 91316
            Telephone: (818) 285-0100
          4 Facsimile: (818) 855-7013
            roksana@RHMFirm.com
          5 sloan@RHMFirm.com
          6 Proposed Attorneys for Debtor
            Northern Holdings, LLC
          7
          8                           UNITED STATES BANKRUPTCY COURT
          9                            CENTRAL DISTRICT OF CALIFORNIA
         10                                      SATNA ANA DIVISION
         11
               In re:                                       Case No. 8:20-bk-13014-MW
         12
                                                            Chapter 11
         13
                    NORTHERN HOLDINGS, LLC,                 STATUS REPORT; DECLARATION
         14                                                 OF LEROY CODDING IN SUPPORT
                                                    Debtor. THEREOF
         15
                                                            Date: January 13, 2021
         16                                                 Time: 9:00 a.m.
                                                            Place: Courtroom 6C
         17                                                        411 W. Fourth Street
                                                                   Santa Ana, CA 92701
         18
         19             TO THE HONORABLE MARK S. WALLACE, UNITED STATES
         20 BANKRUPTCY JUDGE; THE UNITED STATES TRUSTEE AND HIS COUNSEL
         21 OF RECORD; AND ALL CREDITORS AND PARTIES IN INTEREST:
         22             Northern Holdings, LLC, the debtor and debtor-in-possession (“DIP”) herein
         23 (hereinafter “Debtor”), commenced its bankruptcy case by filing an emergency voluntary
         24 petition under Chapter 11 of 11 U.S.C. §101 et seq. (the “Bankruptcy Code”) on October
         25 28, 2020.
         26             The Debtor is operating and managing its affairs as a DIP pursuant to §1107(a) and
         27 1108 of the Bankruptcy Code. No trustee, examiner, or committee has been appointed in
         28 this Chapter 11 case.
RESNIK HAYES
 MORADI LLP
        Case 8:20-bk-13014-MW        Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                                     Main Document    Page 2 of 15

                     Per the order of this Court (Docket No. 12), the Debtor hereby submits its Status
          1
               Report:
          2
          3
                  A. Introduction.
          4
                     The Debtor is a Minnesota LLC created on April 30, 2012 for the purpose of
          5
               acquiring and restructuring a wine importer/distribution company in St. Paul, MN.
          6
               Subsequently, the business held a minority stake in a newly formed import company and
          7
               later disbanded in spinoffs. Leroy Codding is the sole and managing member of the
          8
               Debtor.
          9
                     The Debtor currently owns and operates three real properties as follows:
         10
                “Live Oak”                                   FMV $9,700,000
         11
                2380 Live Oak Road                           1st TD:
         12
                Paso Robles, CA 93446                        Farm Credit (cross-collateralized with
         13                                                  1172 and Texas Road)
                2 homes on the property.                     $19,040,509.25 (per the Motion for Relief)
         14
         15     Unit #1 is vacant (tenant moved              Property Taxes:
                10/20/2020); the unit is currently being     County of San Luis Obispo County Tax
         16     renovated and is not ready for occupation.   Collector
                Mr. Codding is personally paying for the     $13,625.84
         17
                renovations. The Debtor estimates that the
         18     renovation will be completed by January
                30, 2021.
         19
         20     Tenant #2 is former owner Erich Russell
                who pays $12,000; lease ends 1/1/2022;
         21     rent is current.
         22
                Debtor will contract with a third-party to
         23     farm and will receive revenue from fruit
                sales.
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                             2
        Case 8:20-bk-13014-MW         Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                                      Main Document    Page 3 of 15


          1     “1172”                                        FMV $11,500,000

          2     1172 San Marcos Road                          1st TD:
          3     Paso Robles, CA 93446                         Farm Credit (cross-collateralized with Live
                                                              Oak and Texas Road)
          4     Winery facility (42,000 sq ft) and            $19,040,509.25 (per the Motion for Relief)
                residential apartment.
          5                                                   Property Taxes:
          6     Winery tenant is Rabbit Ridge Wine            County of San Luis Obispo County Tax
                Winery. Base rate of $15,000/month; rent      Collector
          7     is current. Profit share of third-party       $3,200,000
          8     Custom Crush revenue of approximately
                $11,400/month. Billed monthly in arrears.
          9
                Apartment tenant is Bill Tolar who pays
         10     $1,600; lease ends 6/30/2021; rent is
         11     current.

         12     Debtor will contract with a third party to
                farm and will receive revenue from fruit
         13
                sales.
         14
                “Texas Road”                                  FMV $4,300,000
         15
                APN 027-145-022                               1st TD:
         16                                                   Farm Credit (cross-collateralized with
         17     42-acre vineyard (permits obtained for a      1172 and Live Oak)
                single-family residence but no plan to        $19,040,509.25 (per the Motion for Relief)
         18     proceed with construction at this point).
                                                              Property Taxes:
         19
                Debtor will contract with a third-party to    County of San Luis Obispo County Tax
         20     farm and will receive revenue from fruit      Collector
                sales.                                        $6,618.26
         21
                      The Debtor acquired the above properties from Erich Russell on October 27, 2020.
         22
                      The Debtor also owns equipment: various pumps and irrigation capital equipment;
         23
               trellis systems, miscellaneous winery equipment.
         24
                      This case was filed in order to stop a foreclosure sale of the Debtor’s real properties
         25
               by lienholder Farm Credit and so that it can reorganize its financial affairs.
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                             3
        Case 8:20-bk-13014-MW            Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39           Desc
                                         Main Document    Page 4 of 15

                     B. Whether debtor is in compliance with all of its duties under 11 U.S.C. §§ 521,
          1
                         1106, and 1107, and all applicable guidelines of the Office of the United States
          2
                         Trustee (“UST”):
          3
                         The Debtor believes that it is in substantial compliance with its obligations as a DIP
          4
               at this time. The only remaining compliance that must be submitted to the UST is updated
          5
               insurance policies to name the Debtor as the insured and to add the UST as an additional
          6
               interested party, and voided DIP checks. Both will be submitted by the time of the Status
          7
               Conference.
          8
          9
                     C. Whether debtor has employed any professionals. If so, whether the Court has
         10
                         approved the employment:
         11
                         The Debtor filed its Application to Employ Resnik Hayes Moradi LLP as General
         12
               Bankruptcy Counsel on November 17, 2020 [Docket No. 25]. No objections to the
         13
               proposed employment have been received.
         14
                         The Debtor may employ a real estate broker if it is unable to sell the 1172 property
         15
               itself.
         16
         17
                     D. Whether all administrative tax claims have been fully paid on a current basis.
         18
                         If not, what is the size and nature of delinquency:
         19
                         The Debtor has not paid its postpetition property taxes yet. Because the Debtor is
         20
               actively looking for financing, it believes that any financing secured will pay all
         21
               postpetition property taxes in full.
         22
                         The Debtor owes $13,236.52 on Texas Road. The Debtor owes $27,251.68 on Live
         23
               Oak.
         24
               ///
         25
               ///
         26
               ///
         27
               ///
         28
RESNIK HAYES
 MORADI LLP
                                                                4
        Case 8:20-bk-13014-MW         Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39           Desc
                                      Main Document    Page 5 of 15

                  E. The status of debtor's postpetition operations:
          1
                      Farm Credit filed its Motion for Relief from the Automatic Stay under 11 U.S.C.
          2
               §362(d)(1), (2), and (4) (the “Motion for Relief”) on November 6, 2020 [Docket No. 11].
          3
               After review of the Debtor’s Objection thereto [Docket No. 24] and the Supplemental
          4
               Declaration in support of the Objection [Docket No. 28], and Farm Credit’s Reply [Docket
          5
               No. 27)], the Court entered its Order Continuing Hearing on Motion for Relief from Stay
          6
               [Docket No. 32] on December 2, 2020; continuing the hearing on the Motion for Relief to
          7
               March 22, 2020.
          8
                      The Debtor’s goal in this case is to quickly sell the 1172 property and secure
          9
               financing to pay off Farm Credit, thereby resolving its liens on the remaining two
         10
               properties.
         11
                      To that end, the Debtor is currently negotiating the sale of the 1172 property for
         12
               approximately $11,400,000. Currently, the Debtor has two potential buyers, Rabbit Ridge
         13
               Wine Winery (insider) and Continental/Broken Earth Winery (third-party). However, the
         14
               Debtor is also working with the USDA to secure financing for 1172 in case it is unable to
         15
               sell it. Additionally, the Debtor is negotiating with Broken Earth Winery to do a custom
         16
               crush arrangement that would lead to lease option/buyout.
         17
                      The Debtor is actively looking to obtain financing for Live Oak for approximately
         18
               $9,500,000.
         19
                      The Debtor is also currently negotiating lease agreements of some or all of the
         20
               vineyard blocks to third party growers. This will generate additional income for the
         21
               Debtor and assist in the process of securing a new loan.
         22
                      The Debtor is trying to secure more business with Custom Crush. It is also actively
         23
               negotiating with Broken Earth Winery and WarRoom Ventures to lease vineyard blocks.
         24
               This incremental business would result in additional income of approximately $12,000 per
         25
               month and a windfall of $230,000 to $600,000 for harvest in September and October.
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                             5
        Case 8:20-bk-13014-MW          Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39           Desc
                                       Main Document    Page 6 of 15

                        The Debtor is negotiating for vineyard leases on San Marcos. The Debtor is
          1
               attempting to have a third-party lease of a portion of the vineyard and is trying to secure a
          2
               planting/fruit sales contract with Justin Winery. 1
          3
          4
                     F. The status of any postpetition litigation involving debtor:
          5
                        The Debtor does not anticipate any postpetition litigation.
          6
          7
                     G. The status of any executory contracts or unexpired leases involving non-
          8
                        residential real property with respect to which debtor is a lessee, and debtor's
          9
                        intentions regarding the assumption/rejection of such contracts and leases:
         10
                        The Debtor has a profit share of a third-party entity Custom Crush’s revenue of
         11
               approximately $11,400/month. The Debtor intends to assume this contract.
         12
                        The Debtor is not a lessee to any unexpired leases involving nonresidential real
         13
               property.
         14
         15
                     H. Estimated date on which a plan and disclosure statement will be filed and
         16
                        served, if the same has not been filed already:
         17
                        The Debtor proposes April 30, 2021 as the deadline to file its disclosure statement
         18
               in support of Chapter 11 plan of reorganization and Chapter 11 plan or reorganization.
         19
               ///
         20
               ///
         21
               ///
         22
               ///
         23
               ///
         24
               ///
         25
               ///
         26
         27
               1
         28        Justin Winery is part of the Wonderful Company.

RESNIK HAYES
 MORADI LLP
                                                              6
        Case 8:20-bk-13014-MW           Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                                        Main Document    Page 7 of 15

                  I. Reasons why a plan and disclosure statement cannot be filed until the date
          1
                      stated above:
          2
                      As set forth above, the Debtor is currently marketing the 1172 property for sale is
          3
               also working on securing financing to pay off the Farm Credit debt. The Debtor hopes to
          4
               at a minimum obtain a new loan and/or sell the 1172 property with Court authority before
          5
               it files its Disclosure Statement and Plan as this progress in resolving claims will bolster
          6
               the feasibility of its Plan.
          7
          8
                  J. The proposed deadline for filing proofs of claim:
          9
                      The Debtor proposes March 22, 2021 as the deadline to file claims.
         10
         11
                  K. Whether the estate has any potential avoidance actions as described in 11
         12
                      U.S.C. § 546:
         13
                      The Debtor is still investigating whether the estate has any avoidance actions.
         14
         15
                  L. Debtor’s intentions with respect to the use of cash collateral:
         16
                      The Debtor’s noncash collateral income supports its various expenses at this time
         17
               and therefore the Debtor is segregating rents from each property in its respective DIP cash
         18
               collateral bank account and will continue to do so until it obtains confirmation of a plan.
         19
               In the event the Debtor needs to use the rents it will be seek consent from Farm Credit via
         20
               stipulation or will file a motion for approval of use of cash collateral; alternatively, the
         21
               Debtor’s principal will fund those expenses.
         22
         23 Dated: December 23, 2020                          RESNIK HAYES MORADI LLP
         24
                                                              By:       /s/ Roksana D. Moradi-Brovia
         25                                                                Roksana D. Moradi-Brovia
         26                                                                   W. Sloan Youkstetter
                                                                         Proposed Attorneys for Debtor
         27                                                                  Northern Holdings, LLC

         28
RESNIK HAYES
 MORADI LLP
                                                              7
        Case 8:20-bk-13014-MW         Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39          Desc
                                      Main Document    Page 8 of 15

                                      DECLARATION OF LEROY CODDING
          1
          2
                      I, Leroy Codding, declare as follows:
          3
          4
                      1.     I am over the age of 18. I have personal knowledge of the facts set forth
          5
               herein, and if called as a witness, I could and would testify competently with respect
          6
               thereto. Where facts are alleged upon information and belief, I believe them to be true.
          7
                      2.     I am the sole and managing member and the custodian of records of
          8
               Northern Holdings, LLC, the debtor and debtor-in-possession herein (the “Debtor”). I am
          9
               authorized to make decisions for the Debtor.
         10
                      3.     The Debtor commenced this case on October 28, 2020.
         11
                      4.     The Debtor is a Minnesota LLC that I created on April 30, 2012 for the
         12
               purpose of acquiring and restructuring a wine importer/distribution company in St. Paul,
         13
               MN. Subsequently, the business held a minority stake in a newly formed import company
         14
               and later disbanded in spinoffs.
         15
                      5.     The Debtor currently owns and operates three real properties as follows.
         16
                “Live Oak”                                    FMV $9,700,000
         17
                2380 Live Oak Road                            1st TD:
         18
                Paso Robles, CA 93446                         Farm Credit (cross-collateralized with
         19                                                   1172 and Texas Road)
                2 homes on the property.                      $19,040,509.25 (per the Motion for Relief)
         20
         21     Unit #1 is vacant (tenant moved               Property Taxes:
                10/20/2020); the unit is currently being      County of San Luis Obispo County Tax
         22     renovated and is not ready for occupation.    Collector
                Mr. Codding is personally paying for the      $13,625.84
         23
                renovations. The Debtor estimates that the
         24     renovation will be completed by January
                30, 2021.
         25
         26     Tenant #2 is former owner Erich Russell
                who pays $12,000; lease ends 1/1/2022;
         27     rent is current.
         28
RESNIK HAYES
 MORADI LLP
                                                              8
        Case 8:20-bk-13014-MW        Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39         Desc
                                     Main Document    Page 9 of 15


          1    Debtor will contract with a third-party to
               farm and will receive revenue from fruit
          2    sales.
          3    “1172”                                       FMV $11,500,000
          4
               1172 San Marcos Road                         1st TD:
          5    Paso Robles, CA 93446                        Farm Credit (cross-collateralized with Live
                                                            Oak and Texas Road)
          6    Winery facility (42,000 sq ft) and           $19,040,509.25 (per the Motion for Relief)
          7    residential apartment.
                                                            Property Taxes:
          8    Winery tenant is Rabbit Ridge Wine           County of San Luis Obispo County Tax
               Winery. Base rate of $15,000/month; rent     Collector
          9
               is current. Profit share of third-party      $3,200,000
         10    Custom Crush revenue of approximately
               $11,400/month. Billed monthly in arrears.
         11
         12    Apartment tenant is Bill Tolar who pays
               $1,600; lease ends 6/30/2021; rent is
         13    current.
         14
               Debtor will contract with a third party to
         15    farm and will receive revenue from fruit
               sales.
         16
               “Texas Road”                                 FMV $4,300,000
         17
         18    APN 027-145-022                              1st TD:
                                                            Farm Credit (cross-collateralized with
         19    42-acre vineyard (permits obtained for a     1172 and Live Oak)
               single-family residence but no plan to       $19,040,509.25 (per the Motion for Relief)
         20
               proceed with construction at this point).
         21                                                 Property Taxes:
               Debtor will contract with a third-party to   County of San Luis Obispo County Tax
         22    farm and will receive revenue from fruit     Collector
         23    sales.                                       $6,618.26

         24          6.     The Debtor acquired the above properties from Erich Russell on October 27,

         25 2020.
         26          7.     The Debtor also owns equipment: various pumps and irrigation capital

         27 equipment; trellis systems, miscellaneous winery equipment.
         28 ///
RESNIK HAYES
 MORADI LLP
                                                            9
        Case 8:20-bk-13014-MW          Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                                       Main Document    Page 10 of 15

                      8.      This case was filed in order to stop a foreclosure sale of the Debtor’s real
          1
               properties by lienholder Farm Credit and so that it can reorganize its financial affairs.
          2
                      9.      I believe that the Debtor is in substantial compliance with its obligations as a
          3
               DIP at this time. The only remaining compliance that must be submitted to the UST is
          4
               updated insurance policies to name the Debtor as the insured and to add the UST as an
          5
               additional interested party, and voided DIP checks. Both will be submitted by the time of
          6
               the Status Conference.
          7
                      10.     The Debtor has not paid its postpetition property taxes yet. Because the
          8
               Debtor is actively looking for financing, I believe that any financing secured will pay all
          9
               postpetition property taxes in full. The Debtor owes $13,236.52 on Texas Road. The
         10
               Debtor owes $27,251.68 on Live Oak.
         11
                      11.     The Debtor filed its Application to Employ Resnik Hayes Moradi LLP as
         12
               General Bankruptcy Counsel on November 17, 2020 [Docket No. 25]. No objections to
         13
               the proposed employment have been received. The Debtor may employ a real estate broker
         14
               if it is unable to sell the 1172 property itself.
         15
                      12.     Farm Credit filed its Motion for Relief from the Automatic Stay under 11
         16
               U.S.C. §362(d)(1), (2), and (4) (the “Motion for Relief”) on November 6, 2020 [Docket
         17
               No. 11]. After review of the Debtor’s Objection thereto [Docket No. 24] and the
         18
               Supplemental Declaration in support of the Objection [Docket No. 28], and Farm Credit’s
         19
               Reply [Docket No. 27], the Court entered its Order Continuing Hearing on Motion for
         20
               Relief from Stay [Docket No. 32] on December 2, 2020; continuing the hearing on the
         21
               Motion for Relief to March 22, 2020.
         22
                      13.     The Debtor’s goal in this case is to quickly sell the 1172 property and secure
         23
               financing to pay off Farm Credit, thereby resolving its liens on the remaining two
         24
               properties.
         25
                      14.     To that end, I am currently negotiating the sale of the 1172 property for
         26
               approximately $11,400,000. Currently, the Debtor has two potential buyers, Rabbit Ridge
         27
               Wine Winery (insider) and Continental/Broken Earth Winery (third-party). However, I am
         28
RESNIK HAYES
 MORADI LLP
                                                               10
        Case 8:20-bk-13014-MW         Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                                      Main Document    Page 11 of 15

               also working with the USDA to secure financing for 1172 in case it is unable to it.
          1
               Additionally, I am negotiating with Broken Earth Winery to do a custom crush
          2
               arrangement that would lead to lease option/buyout.
          3
                        15.   I am actively looking to obtain financing for Live Oak for approximately
          4
               $9,500,000.
          5
                        16.   I am also currently negotiating lease agreements of some or all of the
          6
               vineyard blocks to third party growers. This will generate additional income for the
          7
               Debtor and assist in the process of securing a new loan.
          8
                        17.   I am trying to secure more business with Custom Crush. I am also actively
          9
               negotiating with Broken Earth Winery and WarRoom Ventures to lease vineyard blocks.
         10
               This incremental business would result in additional income of approximately $12,000 per
         11
               month and a windfall of $230,000 to $600,000 for harvest in September and October.
         12
                        18.   I am negotiating for vineyard leases on San Marcos. The Debtor is
         13
               attempting to have a third-party lease of a portion of the vineyard and is trying to secure a
         14
               planting/fruit sales contract with Justin Winery. 2
         15
                        19.   I hope to at a minimum obtain a new loan and/or sell the 1172 property with
         16
               Court authority before it files its Disclosure Statement and Plan as this progress in
         17
               resolving claims will bolster the feasibility of its Plan.
         18
                        20.   The Debtor has a profit share of a third-party entity Custom Crush’s revenue
         19
               of approximately $11,400/month. The Debtor intends to assume this contract. The Debtor
         20
               is not a lessee to any unexpired leases involving nonresidential real property.
         21
               ///
         22
               ///
         23
               ///
         24
               ///
         25
               ///
         26
         27
               2
         28        Justin Winery is part of the Wonderful Company.

RESNIK HAYES
 MORADI LLP
                                                              11
        Case 8:20-bk-13014-MW         Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39              Desc
                                      Main Document    Page 12 of 15

                      21.    The Debtor’s noncash collateral income supports its various expenses at this
          1
               time and therefore the Debtor is segregating rents from each property in its respective DIP
          2
               cash collateral bank account and will continue to do so until it obtains confirmation of a
          3
               plan In the event the Debtor needs to use the rents it will be seek consent from Farm Credit
          4
               via stipulation or will file a motion for approval of use of cash collateral; alternatively, I
          5
               will fund those expenses.
          6
          7
                      I declare under penalty of perjury pursuant to the laws of the United States of
          8
               America that the foregoing is true and correct.
          9
         10
                      Executed this December ___, 2020 at _____________________, California.
         11
         12
         13                                                    By:
         14                                                               Leroy Codding
                                                                             Declarant
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
RESNIK HAYES
 MORADI LLP
                                                              12
        Case 8:20-bk-13014-MW                      Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39                                      Desc
                                                   Main Document    Page 13 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): STATUS REPORT; DECLARATION OF LEROY
CODDING IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 12/23/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 12/23/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/23/2020                                 Ja’Nita Fisher                                      /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:20-bk-13014-MW     Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39        Desc
                          Main Document    Page 14 of 15


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) [CONTINUED]:

   •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla
       @rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rh
       mfirm.com;sloan@rhmfirm.com
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;prisc
       illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
       rhmfirm.com;sloan@rhmfirm.com
   •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
   •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
Case 8:20-bk-13014-MW          Doc 38 Filed 12/23/20 Entered 12/23/20 17:30:39            Desc
                               Main Document    Page 15 of 15


2. SERVED BY UNITED STATES MAIL [CONTINUED]:

Northern Holding, LLC
13217 Jamboree Rd #429s
Tustin CA 92783

ALL CREDITORS:

Franchise Tax Board                             Civil Process Clerk
Bankruptcy Section MS: A-340                    United States Attorney’s Office
PO Box 2952                                     Federal Building, Room 7516
Sacramento, CA 95812                            300 North Los Angeles Street
                                                Los Angeles, CA 90012
Internal Revenue Service
PO Box 7346                                     Erich Russell
Philadelphia, PA 19101                          2380 Live Oak Road
                                                Paso Robles, CA 93446
Employment Development Dept.
Bankruptcy Group MIC 92E                        Farm Credit West
Po Box 826880                                   3755 Atherton Rd
Sacramento, CA 94280                            11707 Fair Oaks Blvd
                                                Rocklin, CA 95765
California Department of Tax and Fee
Administration                                  Farm Credit West, FLCA
Account Information Group MIC:29                c/o Frandzel Robins Bloom & Csato, L.C.
P.O. Box 942879                                 Attn: Michael J. Gomez,Reed Waddell
Sacramento, CA 94279                            and Gerrick Warrington
                                                1000 Wilshire Boulevard, 19th Floor
U. S. Securities and Exchange Commission        Los Angeles, California 90017
Attn: Bankruptcy Counsel
444 South Flower Street, Suite 900              Mortgage Lender Services as Agent
Los Angeles, CA 90071-9591                      Farm Credit West, FLCA, as Trustee
                                                11707 Fair Oaks Blvd
Attorney General                                Fair Oaks, CA 95628
United States Department of Justice
Ben Franklin Station                            San Luis Obispo Tax Collector
P. O. Box 683                                   1055 Monterey St Room D290
Washington, DC 20044                            San Luis Obispo, CA 93408
